DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendments and Arguments
In the Examiner’s amendment entered below, claim 20 has been amended in such a way as to remove the means plus function language that invoked a 35 U.S.C. 112(f) interpretation of the claim, thus claim 20 is no longer being interpreted under 35 U.S.C. 112(f).  The claim amendments filed on 08 March 2022 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claim 1, claim 1 has been amended in such a way that the distinction between reduced predicate statements and predicate statements is definite.  With respect to the 35 U.S.C. 101 rejections of claims 1, 13 and 20, Examiner is persuaded by the argument presented on page 12 of the remarks with respect to the abstract idea being integrated into a practical evaluation and improvement of the technology of evaluating a plurality of predicate statements, therefore, the 35 U.S.C. 101 rejections of claims 1, 13 and 20 have been withdrawn.  Lastly, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of the claims, Examiner is persuaded by the argument presented on page 16 addressing independent claim 1, in that the prior art does not transform a plurality of predicate statements into a matrix AND a set of reduced predicate statements as illustrated in Figure 2, and claim 20 has been amended in the Examiner’s amendment below, to include limitations consistent with independent claims 1 and 13, therefore, Examiner has withdrawn the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given by Attorney of Record, Mr. John S. Golian (Reg. #54,702) on 06/27/2022.  

The application is amended as follows:

AMENDMENT TO THE CLAIMS:

This listing of claims will replace all prior versions of claims in the application:

LISTING OF CLAIMS:

1. (Currently Amended) One or more computer storage media storing computer-useable instructions that, when used by a computing device, cause the computing device to perform operations, the operations comprising: 
accessing a plurality of predicate statements to be evaluated for querying data; 
generating a set of reduced predicate statements by extracting one or more conjunctive predicates or one or more disjunctive predicates from each predicate statement to provide a corresponding reduced predicate statement for each predicate statement; 
generating a matrix that includes, for each predicate statement, the one or more conjunctive predicates or the one or more disjunctive predicates extracted from the predicate statement; 
storing the set of reduced predicate statements and the matrix on one or more storage devices; 
receiving input data comprising a value for each of one or more variables; 
and
evaluating the plurality of predicate statements for the input data using the matrix and the set of reduced predicate statements.

2. (Previously Presented) The one or more computer storage media of claim 1, wherein the operations further comprise performing one or more preprocessing operations on one or more predicate statements from the plurality of predicate statements.

3. (Original) The one or more computer storage media of claim 2, wherein the one or more preprocessing operations comprise: 
converting the one or more predicate statements to conjunctive normal form or disjunctive normal form.

4. (Original) The one or more computer storage media of claim 2, wherein the one or more preprocessing operations comprise:
generating a tree expression for each predicate statement.

5. (Original) The one or more computer storage media of claim 1, wherein the reduced predicate statements and matrix are generated by: 
applying one or more transforms to at least a portion of the predicate statements.

6. (Original) The one or more computer storage media of claim 5, wherein applying the one or more transforms comprises: 
identifying a first predicate statement that includes multiple disjunctions for a first variable; and 
consolidating the multiple disjunctions as a single predicate and removing the multiple disjunctions from the first predicate statement.

7. (Original) The one or more computer storage media of claim 5, wherein applying the one or more transforms comprises: 
identifying a first predicate statement that includes multiple predicates for a first variable that include an inequality operator; and 
consolidating the multiple predicates as a single predicate with an inequality operator.

8. (Original) The one or more computer storage media of claim 5, wherein applying the one or more transforms comprises: 
identifying a first predicate statement that does not have a conjunctive predicate for a first variable; and 
augmenting the first predicate statement with a conjunctive predicate for the first variable that includes an equality operator and a phantom value.

9. (Original) The one or more computer storage media of claim 1, wherein generating the matrix comprises: 
adding, for each predicate statement, a true value to the matrix for any variable not having a conjunctive predicate or a disjunctive predicate in the predicate statement.

10. (Previously Presented) The one or more computer storage media of claim 1, wherein the matrix comprises a table in which each row corresponds with a predicate statement from the plurality of predicate statements and each column corresponds with a variable from a plurality of variables included in the plurality of predicate statements.

11. (Canceled)

12. (Previously Presented) The one or more computer storage media of claim 1, wherein evaluating the plurality of predicate statements for the input data comprises: 
identifying one or more candidate predicate statements that can be satisfied for the input data using the matrix; and 
evaluating the reduced predicate statement for the input data for each of the one or more candidate predicate statements.

13. (Currently Amended) A computerized method for querying input data, the method comprising: 
applying one or more transforms to a plurality of predicate statements to generate a matrix and a set of reduced predicate statements, the matrix including one or more conjunctive predicates or one or more disjunctive predicates from each predicate statement from the plurality of predicate statements, the set of reduced predicate statements including a reduced predicate statement generated for each predicate statement by removing the one or more conjunctive predicates or the one or more disjunctive predicates; 
receiving input data comprising a value for each of one or more variables; 
and
evaluating the plurality of predicate statements for the input data using the matrix and the set of reduced predicate statements.

14. (Original) The computerized method of claim 13, wherein the method further comprises converting each of at least a portion of the predicate statements to conjunctive normal form or disjunctive normal form.

15. (Original) The computerized method of claim 13, wherein applying the one or more transforms comprises: 
identifying a first predicate statement that includes multiple disjunctions for a first variable; and 
consolidating the multiple disjunctions as a single predicate and removing the multiple disjunctions from the first predicate statement.

16. (Original) The computerized method of claim 13, applying the one or more transforms comprises: 
identifying a first predicate statement that includes multiple predicates for a first variable that include an inequality operator; and 
consolidating the multiple predicates as a single predicate with an inequality operator.

17. (Original) The computerized method of claim 13, wherein applying the one or more transforms comprises: 
identifying a first predicate statement that does not have a conjunctive predicate for a first variable; and 
augmenting the first predicate statement with a conjunctive predicate for the first variable that includes an equality operator and a phantom value.

18. (Original) The computerized method of claim 13, wherein generating the matrix comprises: 
adding, for each predicate statement, a true value to the matrix for any variable not having a conjunctive predicate or a disjunctive predicate in the predicate statement.

19. (Previously Presented) The computerized method of claim 13, wherein evaluating the plurality of predicate statements for the input data comprises: 
identifying one or more candidate predicate statements that can be satisfied for the input data using the matrix; and 
evaluating the reduced predicate statement for the input data for each of the one or more candidate predicate statements.

20.(Currently Amended) A computer system comprising:
one or more processors; and
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising:
applying one or more transforms to a plurality of predicate statements to generate a matrix and a set of reduced predicate statements, the matrix including one or more conjunctive predicates or one or more disjunctive predicates from each predicate statement from the plurality of predicate statements, the set of reduced predicate statements including a reduced predicate statement generated for each predicate statement by removing the one or more conjunctive predicates or the one or more disjunctive predicates;
receiving input data comprising a value for each of one or more variables; and
evaluating the plurality of predicate statements for the input data using the matrix and the set of reduced predicate statements.




Allowable Subject Matter
Claims 1-10 and 12-20 (renumbered 1-19) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
During a telephonic interview with applicant’s attorney, Mr. John S. Golian on 6/27/2022, an Examiner’s amendment amending independent claim 20 in a manner consistent with independent claims 1 and 13 was agreed to and in Examiner’s opinion it would not have been obvious to a person of ordinary skill in the art, as recited in the independent claims, transforming of a plurality of predicate statements into a matrix including one or more conjunctive predicates or one or more disjunctive predicates from the plurality of predicate statements and a reduced predicate statement and using the matrix and reduced predicate statement to evaluate input data as illustrated in Figure 2.  For the same reasons the dependent claims are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154